DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/28/2018 and 02/21/2020 have been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tanida (US 2005/0174082) in view of Morishita et al. (US 2003/0030393).
Regarding claim 1, Tanida discloses a vehicle windshield wiper control system (Fig. 1; paragraph [0006]; e.g., a wiper control apparatus) comprising:
a vehicle weather radar system (Fig. 1 rain sensor 50) that detects precipitation in a travel path of the vehicle (Claim 1; paragraph [0010];e .g., the precipitation detector detects a precipitation amount (the precipitation condition)); and
a wiper control module that receives information from the vehicle weather radar system (paragraphs [0020], [0022]; e.g., the control circuit 20 determines a driving signals for controlling the wiper motor 60 in respective operation modes based on the operation signals generated by the wiper switch 10.), 
generates a wiper control signal based on the received information (paragraphs [0022], [0025]; e.g., When the wiper switch 10 generates the operation signal operating the wiper motor 60), and controls operation of a motor drive of a wiper on the vehicle (paragraph [0020] see The detection signal generated by the rain sensor 50 indicates the precipitation amount. When the detection signal indicates a small amount of precipitation, the driving signal operates the wiper motor 60). 

However, Morishita discloses the windshield wiper control system on an aircraft (paragraphs [0003], [0008]).
Therefore, taking the teachings of Tanida in combination of Morishita as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to control operation of the motor drive of a wiper on the aircraft for advantages of automatically wiping off raindrops landed on a window glass of an automotive (Morishita: paragraph [0003]).
Regarding claim 9, Tanida discloses an aircraft windshield wiper control assembly (Fig. 1; paragraph [0006]; e.g., a wiper control apparatus) comprising:
an aircraft weather radar system (Fig. 1 rain sensor 50) mounted in an aircraft and that detects precipitation in a travel path of an aircraft (Claim 1; paragraph [0010];e .g., the precipitation detector detects a precipitation amount (the precipitation condition));
an integrated avionics module that receives aircraft weather information from the aircraft weather radar system (paragraphs [0020], [0022]; e.g., the control circuit 20 determines a driving signals for controlling the wiper motor 60 in respective operation modes based on the operation signals generated by the wiper switch 10);
an aircraft wiper blade motor (paragraph [0020] see the wiper motor 60);
a wiper blade motor driver (paragraphs [0020], [0022]); and
a wiper control module that receives aircraft weather information from the integrated avionics module and generates a wiper control signal (paragraphs [0018], [0020], [0022]; e.g., The wiper switch 10 generates operation signals and outputs the operation signals to the control 
Regarding claims 2 and 10, Tanida in combination with Morishita discloses the system of claims 1 and 9, wherein the radar system detects precipitation levels in a portion of the path that is not being contacted by the aircraft (Tanida: paragraphs [0020], [0028]; e.g., see the detection signal generated by the rain sensor 50 indicates the precipitation amount). 
Regarding claims 3 and 11, Tanida in combination with Morishita discloses the system of claims 1 and 9, further comprising a wiper control switch, the switch having an ON state that allows the wiper control module to provide the wiper control signal to the motor drive of the wiper on the aircraft and an OFF state that dis-allows the wiper control module to provide the wiper control signal to the motor drive of the wiper on the aircraft (Tanida: paragraph [0018]; e.g., outputs the operation signals to the control circuit 20 thereby to direct the wiper motor 60 to operate in respective operation modes …. stop mode, an automatic mode, an intermittent mode, a low speed mode, a high speed mode or the like). 
Regarding claims 4 and 12, Tanida in combination with Morishita discloses the system of claims 1 and 9, wherein the wiper control module is configured to receive an operation state of the aircraft and is enabled or disabled based on the received operational state (Tanida: paragraphs [0018], [0022]). 
Regarding claims 5 and 13, Tanida in combination with Morishita discloses the system of claims 1 and 12, wherein the wiper control module includes: a speed command generator that 
Regarding claims 6 and 14, Tanida in combination with Morishita discloses the system of claims 5 and 13, wherein the wiper control module further includes: a first summation unit that receives the speed reference from the speed command generator and produces an error signal output; and a proportional integral (PI) control unit that acts as a speed loop control element and outputs and outputs duty ratio commands based on the error signal output received from the summation unit (Tanida: paragraphs [0020], [0022], [0029]). 
Regarding claims 7 and 15, Tanida in combination with Morishita discloses the system of claims 6 and 14, wherein the error signal output is formed by comparing the speed reference to an actual speed of the motor (Tanida: paragraph [0022]) and (Morishita: paragraphs [0017]-[0018]). 
Regarding claims 8 and 16, Tanida in combination with Morishita discloses the system of claims 1 and 9, wherein the wiper control module is disable based on a receiver operational state of the aircraft (Tanida: paragraphs [0022], [0034] see stop mode). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115.  The examiner can normally be reached on Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648